Citation Nr: 9931391	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
spurring of vertebral margins of the lumbar spine.


INTRODUCTION

The veteran had active service from October 1973 to October 
1993.  The record also shows that the veteran thereafter 
served as a member of the Texas Army National Guard.

In October 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for spurring 
of the vertebral margins of the lumbar spine and rated the 
disability at 10 percent, effective October 10, 1993.  The 
veteran disagreed with the assigned evaluation and perfected 
an appeal therefrom.  In October 1998, the rating was 
increased to 20 percent.  In accordance with AB v. Brown, 
6 Vet. App. 35 (1993), the veteran's claim remains on appeal.

In January 1994, the veteran submitted an informal claim of 
entitlement to service connection for shortness of breath, 
periods of being tired, excessive sleeping, emotional 
instability, and numbness of the upper extremities, due to 
undiagnosed illnesses.  In September 1995 and October 1998, 
the RO denied the claims.  Thus far the veteran has not 
disagreed with those determinations.  It is noted that on his 
June 1994 VA-Form 9, the veteran indicated that he 
experienced symptoms as a result of Persian Gulf War service.  
However, because a RO determination had not yet been 
rendered, that statement may not serve as notice of 
disagreement.  38 C.F.R. § 20.201 (1999).  Thus no further 
action in this regard is warranted.


FINDINGS OF FACT

1.  VA has adequately attempted to assist the veteran in the 
development of facts pertinent to his claim.

2.  The veteran has failed to appear at scheduled VA 
examinations and failed to show good cause for not appearing; 
consequently, the Board will adjudicate the claim based on 
the evidence of record.

3.  The veteran's lumbosacral strain is productive of slight 
to moderate limitation of motion with pain and discomfort on 
movement.  The disability is productive of no more than 
moderate impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for spurring of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71, 
Diagnostic Code 5010-5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in October 1993, service connection for 
spurring of the vertebral margins of the lumbar spine was 
granted and evaluated at 10 percent.  The veteran appealed 
therefrom.  Thus the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35.  VA therefore has a duty to assist.  
38 U.S.C.A. § 5107(a).  

The record shows that the veteran was scheduled for a VA 
examination in April 1998.  The veteran however canceled that 
examination and asked to reschedule the appointment due to 
the death of a relative.  The record then shows that attempts 
to contact the veteran and schedule a subsequent appointment 
were made without success.  Thereafter, a separate computer 
printout shows that notification of a subsequent VA 
examination was mailed to the veteran on November 30, 1998, 
but again he failed to report on December 7, 1998.  By a 
December 1998 letter, the RO told the veteran that they had 
asked a VA medical facility to contact him and to schedule an 
examination.  The medical facility scheduled the examination 
but he failed to report.  The RO added that without an 
examination, they could not determine the extent of his 
disability.  The RO then asked the veteran to notify them if 
he would report for an examination.  Applicable regulation 
pertaining to good cause and reexaminations were also 
provided.  The veteran however did not respond.  

In June 1999, the RO issued to the veteran, a supplemental 
statement of the case (SSOC), apprising him of the action 
taken on his claim.  In the SSOC, the veteran was told that 
without a current VA examination there was no basis for 
granting an increased evaluation.  Additionally, the record 
shows that the notification letter attached to the SSOC and 
the September 1999 certification of appeal notification 
letter informed the veteran of his right to provide any 
additional comments and submit additional evidence associated 
with his claim.  Again, the veteran did not respond.  In view 
of the foregoing and despite the short notice received in 
November 1998, the Board finds that VA has fulfilled its duty 
to assist and no additional development is warranted.  VA has 
attempted to schedule the veteran for compensation and 
pension examinations to ascertain the severity of his 
disability but he has failed to appear.  Moreover, the 
veteran has failed to respond to VA's requests for 
information and failed to express a willingness to appear at 
an examination.  Further the record indicates that the 
veteran has contacted VA since June 1994.  Considering the 
foregoing, the Board will review the veteran's appeal on the 
evidence provided.  It is noted that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In this case, the service medical records show in December 
1991, the veteran complained of back pain after changing a 
tire.  Objective evaluation revealed back pain with radiation 
but without frequent urination or associated nausea, 
vomiting, diarrhea, and abdominal pain.  The assessment was 
possible pulled lower back muscle.  A subsequent clinical 
entry, however, shows essentially normal findings.  The 
assessment at that time was muscle strain of the back.  
Service medical records also show that the veteran received 
treatment for back pain in April 1993 and that an assessment 
of low back disorder was made.  Additionally, an August 1993 
report of an X-ray study revealed minimal spurring of the 
vertebral margins; otherwise, findings were normal.  On 
discharge examination in September 1993, clinical evaluation 
was normal, but on the Report of Medical History, the veteran 
noted recurrent back pain.

In December 1993, service connection for spurring of the 
vertebral margins of the lumbar spine was granted and rated 
at 10 percent effective October 10, 1993.

VA treatment reports dated from March to July 1994 are also 
of record.  Included within the reports is a March 1994 
report of an X-ray study, which disclosed straightening of 
the lordotic curvature with some narrowing of L4-5 disc space 
with adjacent degenerative spur formation.  

On VA examination in June 1994, examination of the lumbar 
spine showed that the veteran stood erect with normal posture 
and lumbar lordosis.  There was no tenderness or spasm of the 
paravertebral muscles.  Forward flexion was to 70 degrees 
with posterior extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and lateral rotation to 30 degrees.  
Straight leg raising was 90 degrees, bilaterally without 
pain.  The veteran squatted only half way to the floor and 
rose again but heel and toe walking were normal.  

Service reports associated with the veteran's reservist duty 
show in June 1995 he reinjured his back.  The June 1995 
Statement of Medical Examination and Duty Status notes that 
while working as a cook, the veteran picked up a juice 
container and felt a sharp pain of the lower back.  As a 
result of the pain, the veteran rested for a couple of hours.  
However, upon awakening, he still experienced pain.  After 
receiving treatment, the veteran returned to duty.  A June 
1995 medical report shows that objective evaluation revealed 
no redness, swelling, or increased temperature to touch.  
Tightness of the muscles and muscle pain to palpation of the 
left flank without pain on rotation or flexion were noted.  
Pain upon abduction and adduction was not demonstrated.  The 
assessment was muscle strain.  

A January 1997 VA examination report shows that the veteran 
provided a history of constant, daily lumbar midline back 
pain, exacerbated upon sitting.  The veteran described the 
pain as intense and persistent, although better on standing.  
Bilateral leg pain involving the medial and lateral aspects 
of the legs and difficulty with ambulating were also noted.  
Examination revealed tenderness over the midline of L-3, L-4, 
and L-5.  There were no gross deformities and the spinal 
musculature was nontender.  Lower extremity deep tendon 
reflexes were 1+ and equal with strength to 3 and 4+ of the 
left lower extremity and 2 and 3+ of the right lower 
extremity.  Straight leg raises lead to midline lumbosacral 
pain, bilaterally.  The veteran's gait showed that he walked 
slightly stooped forward, holding his right hand over the 
lumbosacral area and limping as if to favor the left leg.  
Flexion was to 80 degrees with extension to 10 degrees, 
rotation to 30 degrees, bilaterally, right lateral flexion to 
30 degrees and left lateral flexion to 20 degrees.  Moderate 
discomfort on movement was noted.  The diagnosis was low back 
pain.

In October 1998, the 10 percent evaluation was increased to 
20 percent, effective October 10, 1993.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (1999).  As the 
veteran's disability involves the lower back, the elements to 
be considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion 
is also a factor of disability.  Id.  

Evaluation of the same disability under various diagnoses is 
to be avoided, see 38 C.F.R. § 4.14 (1999), and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

In this case, the veteran's disability has been evaluated as 
20 percent disabling under Diagnostic Code 5010-5292.  Under 
the applicable criteria, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Diagnostic Code 5292 provides that moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under this schedular provision, the 
clinical data of record fails to show that entitlement to an 
increase evaluation in excess of 20 percent is warranted.  
Although findings substantiate evidence of decreased range of 
motion with pain and discomfort on movement, findings also 
show that the veteran's limitation of motion is no more that 
moderate.  In 1994, flexion was to 70 degrees with extension 
to 20 degrees, lateral flexion to 20 degrees, bilaterally and 
lateral rotation to 30 degrees bilaterally.  On recent 
examination, flexion was to 80 degrees with extension to 10 
degrees, rotation to 30 degrees, bilaterally, lateral flexion 
to 30 degrees on the right, and lateral flexion to 20 degrees 
on the left.  In light of the foregoing and in spite of the 
veteran's complaints of pain and discomfort on movement, the 
veteran's disability is productive of no more than moderate 
limitation of motion.  As such, entitlement to an increased 
evaluation in this regard is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010-5292.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has also held 
that the Board is required to consider a claim under all 
applicable provisions of law and regulation whether or not 
the claimant specifically raises the applicable provision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  As 
such, the Board is obligated in this case to consider other 
applicable provisions of 38 C.F.R. § Part 4.

In this case, even when considering other applicable rating 
provision, the evidence fails to show that the veteran's 
disability picture more nearly approximates the criteria 
required for a rating in excess of 20 percent.  Diagnostic 
Code 5295 provides that a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  In this case, the 
evidence does not show findings of severe lumbosacral strain 
with listing of the whole spine to the opposite side or 
marked limitation of motion.  Additionally, although findings 
show evidence of decreased lateral motion with straightening 
of the lordotic curvature with some narrowing of L4-5 disc 
space, the evidence does not show that the veteran's 
disability is productive of severe impairment or loss of 
lateral motion.  In 1994, findings show no evidence of gross 
deformities and lateral flexion was to 20 degrees, 
bilaterally.  On recent examination, lateral flexion was to 
30 degrees on the right and 20 degrees on the left.  
Considering the foregoing, the veteran's disability picture 
does not more nearly approximate the criteria required for a 
rating in excess of 20 percent under Diagnostic Code 5295.

Additionally, Diagnostic Code 5293 has been considered.  
However, the clinical data of record fails to show that the 
veteran's disability picture more nearly approximates the 
criteria required for an increased rating in excess of 
20 percent.  Although evidence of spurring of the lumbar 
spine is present, the medical evidence of record is 
completely devoid of any data showing that the veteran has 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Again, the record, by history and currently, shows 
that the veteran has moderate limitation of motion, with a 
nontender spinal musculature.  Recent examination also shows 
deep tendon reflexes of the lower extremities to 1+ 
throughout and strength of the lower extremities ranging from 
3 to 4+ on the left and from 2 to 3+ on the right.  As such, 
entitlement to an increased evaluation in excess of 20 
percent in this regard is not warranted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293.

At this time, the Board acknowledges the veteran's complaints 
of back pain with discomfort.  It is also acknowledged that 
the veteran contends that his back disability interferes with 
employment.  In this case, however, even though there are 
positive findings of pain and discomfort on movement, 
diminishment of strength, and limitation of motion, the 
record fails to show that an additional increase in excess of 
20 percent evaluation is warranted.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (Functional loss due to pain, 
supported by adequate pathology, is recognized as resulting 
in disability); 38 C.F.R. §§ 4.10, 4.40.  As indicated above, 
the veteran's disability picture more nearly approximates the 
criteria required for a 20 percent evaluation.  The veteran 
has moderate limitation of motion with pain and discomfort.  
The record is devoid of any evidence demonstrating 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, or 
severe loss of lateral motion.  The evidence also does not 
demonstrate that the veteran experiences severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Thus, entitlement to an increased 
evaluation in excess of 20 percent is not warranted.  It is 
also noted that Section 4.40 does not provide for a separate 
rating for pain; instead, it provides for an additional 
rating in conjunction with applicable rating criteria.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); O.G.C. Prec. 
9-98 (August 14, 1998).  In this case, an additional rating 
based on the veteran's functional loss, due to pain and 
discomfort is not warranted.  See DeLuca, 8 Vet. App. 202; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
as discussed above, the Board finds that the veteran's 
disability has not been shown to be more than 20 percent 
disabling during any period when service connection has been 
in effect.  Thus, additional consideration in this regard is 
not warranted. 

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for an allowance in 
this regard.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, except for the 
veteran's unsubstantiated statements, there is no evidence of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  Further, as discussed above, 
the veteran's disability picture comports with the currently 
assigned 20 percent schedular rating.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
spurring of vertebral margins of the lumbar spine is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 

